CAFFREY, District Judge.
These are actions of tort in which plaintiffs seek to recover damages for injuries allegedly arising out of a motor vehicle accident. The plaintiffs are residents of the Commonwealth of Massachusetts and the defendants are residents of the State of New York. Plaintiffs originally brought these actions in the Superior Court of Franklin County and, in each case, in their writ of attachment alleged damages in the amount of $15,000. On November 10, 1960, the defendants removed the cases to this court, and on November 25, 1960 the plaintiffs filed a motion to remand to the Superior Court of Franklin County. In their motion to remand, plaintiffs alleged that recoverable damages would not exceed $8,000.
The question which now confronts this-Court is whether or not the plaintiffs may, by reduction of their ad damna to-an amount less than the $10,000 jurisdictional amount required in diversity eases, oust this Court of jurisdiction.
*933In St. Paul Mercury Indemnity Company v. Red Cab Company, 303 U.S. 283, at page 290, 58 S.Ct. 586, at page 592, 82 L.Ed. 845, the Supreme Court of the United States stated:
“And though, as here, the plaintiff after removal, by stipulation, by affidavit, or by amendment of his pleadings, reduces the claim below the requisite amount, this does not deprive the District Court of jurisdiction.”
See, also, Dery v. Wyer, 2 Cir., 1959, 265 F.2d 804.
Thus, jurisdiction having been properly vested in this court by defendants’ removal action, plaintiffs may not now defeat federal jurisdiction by a reduction in the amount of their claim for damages.
Motion denied.